Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-13, 15, 17-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view Ackely et al., (U.S. Pat. No. 7,496,277 B2).
As per claim 1, Thomas teaches a method, comprising: capturing, from each of at least two cameras, video from a vantage point of an event (fig. 1a, 1b, fig. 6); generating an immersive video stream from the video captured by the at least two cameras (fig. 1- 6;p abstract,), wherein the immersive video stream comprises a video stream allowing an end user to manipulate, while viewing the immersive video stream to the end user (col. 2 lines 38-44; col. 24 lines 58-63), providing to the display device (figs. 1-5), a streamed production to the end user (fig. 1-5, col. 3 lines 35-41), wherein the streamed production comprises the immersive video stream (fig. 1-6, panoramic video), wherein the end user provides input to manipulate the immersive video stream and change a view of the immersive video stream being by the end user (col. 2 lines 38-44; col. 3 lines 9-14; col. 4 lines 28-36 and fig. 1-5) . Thomas does not explicitly disclose to producing a transport stream video by combining the immersive video stream with a production camera video stream, wherein the transport stream is available for user consumption and the streamed production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream and a primary view comprising at least one of the immersive video stream and the production camera video stream. 

Thomas does not explicitly disclose the streamed production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream and a primary view comprising at least one of the immersive video stream and the production camera video stream. 
However, Ackley teaches a streamed production comprising an overlay window comprising at least one of a first video stream (310 in fig. 3a) and the second video stream (330 in fig 3b) and a primary view comprising at least one of the first video stream (310 in fig 3a) and the second video stream (330 in Fig 3b) (Fig 3a, 3b, col 9 ln 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the overlay window comprising at least one of the immersive video stream and the production camera video stream to provide a media playback experience with enhanced picture-in-picture capabilities for a user as suggested by Ackley (abstract).
As per claim 2, Thomas (modified Ackley) as a whole teaches everything as claimed above, see claim 1. In addition, Thomas teaches wherein each of the at least two cameras captures video from a vantage point different than the other of the at least two cameras (fig. 1b). 
claim 5, Thomas (modified by  Ackley) as a whole teaches everything as claimed above, see claim 1. In addition, Thomas teaches wherein the stream production is streamed to the end user during real-time occurrence of the event (col. 20 lines 26-27).
As per claim 6, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 1. In addition, Thomas teaches wherein the immersive video stream provides a first-person, panoramic point-of view to the end user (abstract, col. 2 lines 38-44; note: "first-person'' perspective is equivalent to a user-controlled perspective customized to a user's desired point of view ).
As per claim 7, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 6. In addition, Thomas teaches wherein manipulating the view of the immersive video stream comprises at least one effect selected from the group consisting of: panning, tilting, and zooming (col. 24 lines 58-63). 
As per claim 9, Thomas  (modified by Ackley) as a whole teaches everything as claimed above, see claim 1. In addition, Thomas teaches wherein generating an immersive video stream comprises generating a panoramic video stream by ingesting the video captured by the at least two cameras simultaneously and composited to form a signal projection (col. 2 lines 24-28; col. 4 lines 27-37; fig. 1 and fig. 5). 
As per claim 10, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 1. Thomas does not explicitly disclose wherein the overlay window comprises at least one picture-in-picture window projecting a user selected immersive video stream point-of-view.
However, Ackley teaches wherein the overlay window comprises at least one picture-in-picture window projecting a user selected immersive video stream point-of-view (Ackley, Fig 3a, 3b, abstract, ",.picture-in-picture...set or adjusted arbitrarily...user-initiated...", col 9, In 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ackley with Thomas (modified by DiGiovanni) 
As per claim 11, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 10. Thomas does not explicitly disclose wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of position within the streamed production and size of the picture-in-picture window. 
However, Ackley teaches wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of: position within the stream production and size of the picture-in-picture window (Ackley, abstract, "...picture-in-picture...placement, size, aspect ratio, cropping, scale...set or adjusted arbitrarily...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the streamed production of Thomas (modified by DiGiovanni) comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream to provide a media playback experience with enhanced picture-in-picture capabilities for a user as suggested by Ackley (abstract).
As per claim 12, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 11. Thomas does not explicitly disclose wherein the dynamic parameters are selected by at least one of: the end user and a software application associated with the display device displaying the streamed production. 
However, Ackley discloses wherein the dynamic parameters are selected by at least one of: the user and a software application associated with the display device displaying the streamed production (Ackley, abstract, "...Each variable can be dynamically changed during playback through either automated or user-initiated means..."). 

As per claim 13, which is the corresponding system of the claimed method as recited in claim 1, thus the rejection and analysis made in claim 1 also applies here. In addition, Thomas teaches at least two cameras (fig. 1a, 1b); a processor (fig. 1a el. 116, 130); and a memory device that stores instructions executable by the processor (fig. 1a; 130 and 132). 
As per claim 15, which is the corresponding system with the limitations of the method as recited in claim 6, thus the rejection and analysis made in claim 6 also applies here. 
As per claim 17, which is the corresponding system with the limitations of the method as recited in claim 9, thus the rejection and analysis made in claim 9 also applies here. 
As per claim 18, which is the corresponding system with the limitations of the method as recited in claim 10, thus the rejection and analysis made in claim 10 also applies here. 
As per claim 19, which is the corresponding system with the limitations of the method as recited in claim 11, thus the rejection and analysis made in claim 11 also applies here. 
As per claim 20, which is the corresponding product with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Thomas teaches a storage device (fig. 1a el. 132) that stores code, the coding being executable by a processor (fig. 1a). 
Claim 4, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of  Ackely et al., (U.S. Pat. No. 7,496,277 B2) and further in view of DiGiovanni et al. (U.S. Pat. No. 8,970,666 B2).
claim 4, Thomas (modified by Ackley) teaches everything as claimed above, see claim 1. Thomas does not explicitly disclose wherein the production camera video stream is selected from more than one production camera video stream.
However, DiGiovanni teaches wherein the production camera video stream is selected from more than one production camera video stream (view 462 or 464) (Fig 5, col 6 ln 40-col 7 line 9, "the production GUI440, for example, may include... Several video displays may be presented including the panoramic view 462 (generated by the video processor server 122), a view of the analyst providing game commentary 464..." note: the video stream of the panoramic view of the game is simplicity a separate production camera than the video stream of the analyst providing game commentary). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DiGiovanni with Thomas (modified by Ackely) for the benefit of providing improved broadcast and low-cost production of event broadcast. 
As per claim 8, Thomas (modified by Ackley) as a whole teaches everything as claimed above, see claim 6. Thomas does not explicitly disclose wherein the point-of-view dynamically changes to track an object selected by the end user.
However, DiGiovanni teaches wherein the point-of-view dynamically changes to track an object selected by the end user (DiGiovanni, Fig 1-5, col 7, In 46-55, “...based on the selection or selection made by the user, such as to keep a selected player centered within the ROI..."). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DiGiovanni with Thomas (modified by Ackely) for the benefit of providing improved broadcast and low-cost production of event broadcast. 
As per claim 16, which is the corresponding system with the limitations of the method as recited in claim 8, thus the rejection and analysis made in claim 8 also applies here. 



Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., in view of Ackley et al., (U.S. Pat. No. 7,496,277 B2) and further in view of Curry et al., (U.S. Pat. No. 9,185,361 B2).
As per claim 3, Thomas (modified Ackley) as a whole teaches everything as claimed above, see claim 1. Thomas does not explicitly teach wherein at least one of the at least two cameras comprises a panoramic camera.
However, Curry teaches wherein at least one of the at least two cameras comprises a panoramic camera (fig. 19A-19C; col. 32 lines 38-44). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide at least one of the at least two cameras of Thomas (modified by  Ackley) to comprise a panoramic camera to provide new camera shots for entertainment as suggested by Curry. 
As per claim 14, , which is the corresponding system with the limitations of the method as recited in claim 3, thus the rejection and analysis made in claim 3 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486